 


109 HR 3079 IH: Agriculture Education Freedom Act
U.S. House of Representatives
2005-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3079 
IN THE HOUSE OF REPRESENTATIVES 
 
June 27, 2005 
Mr. Paul (for himself and Mr. Otter) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income amounts received on the sale of animals which are raised and sold as part of an educational program. 
 
 
1.Short titleThis Act may be cited as the Agriculture Education Freedom Act. 
2.Exclusion from gross income for amounts received on sale of animals which are raised and sold as part of educational program 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically excluded from gross income) is amended by inserting after section 139A the following new section: 
 
139B.Proceeds of sale of animals raised and sold as part of educational programIn the case of an individual, gross income shall not include any gain from the sale of any animal which is raised and sold by such individual as part of such individual’s participation in— 
(1)the 4–H program under the Cooperative State Research, Education, and Extension Service of the Department of Agriculture, 
(2)the Future Farmers of America, 
(3)any program of an organization described in section 501(c) and exempt from tax under section 501(a) which is similar to such 4–H program or the Future Farmers of America, or 
(4)any program of an educational organization described in section 170(b)(1)(A)(ii).. 
(b)Clerical amendmentThe table of sections for such part III is amended by inserting after the item relating to section 139 the following new item: 
 
 
Sec. 139B. Proceeds of sale of animals raised and sold as part of educational program . 
(c)Effective dateThe amendments made by this section shall apply to sales in taxable years ending after the date of the enactment of this Act. 
 
